Citation Nr: 9902203	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection of a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to July 
1966. 

The veterans April 1997 Department of Veterans Affairs (VA) 
Form 9 reflects the veteran did not request a hearing.  
However, the veteran simultaneously filed a written request 
for hearing in April 1997.   In June 1997, the veterans 
representative submitted a written request to cancel the 
hearing and requested the veterans claims file be 
transferred to the Board of Veterans Appeals (Board) as soon 
as possible.


FINDINGS OF FACT

1.  In an October 1966 rating decision, the regional office 
(RO) denied the veterans claim for service connection for a 
psychiatric disorder.

2.   Additional evidence submitted since the ROs October 
1966 decision is cumulative, or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the ROs October 1966 decision is not 
new and material; the decision is final and the claim is not 
reopened.  38 U.S.C.A. § 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a)(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a) (West 
1991).


I.  Factual Background

Service medical records reveal that a psychiatric examination 
yielded clinically normal results upon enlistment examination 
in January 1966.   Occasional worrying was noted.  The 
veteran reported his health as good and noted that he had 
experienced depression or excessive worry.

June 1966 service medical records reflect the veteran 
complained of being nervous and upset since joining the army, 
and depressed at times.  The veteran stated he had passed out 
four times.  It was noted that the veteran began crying while 
talking with medical personnel.  The veteran was referred to 
the neuropsychiatric clinic.

A psychiatric evaluation conducted in June 1966 reflects a 
recommendation for separation from service due to inadequate 
personality, chronic, moderate; manifested by inadequate 
response to intellectual, emotional, social, and physical 
demands, gross immaturity, inadaptability, and ineptness; 
impairment for further military service, moderate.

Service medical records contain a statement from a superior, 
dated June 1966 declaring that the veteran was unfit for 
military service because of his unstable mental condition and 
general immaturity.

Upon separation examination in June 1966 the veteran was 
clinically evaluated as normal, multiple psychosomatic 
complaints were noted.   Elimination for nervousness was also 
noted.  On the report of medical history, the veteran listed 
his physical condition as fair.  He answered in the 
affirmative the questions whether he then or in the past had 
frequent or severe headaches, dizziness or fainting spells, 
soaking sweats, frequent trouble sleeping, depression or 
excessive worry, nervous trouble, and stuttering and 
stammering.

In an October 1966 rating decision, the RO denied service 
connection for a psychiatric disorder on the grounds an 
inadequate personality was a constitutional or developmental 
abnormality, not a disability under the law.  The veteran 
filed a notice of disagreement and the RO issued a statement 
of the case.  However, the veteran did not file a substantive 
appeal.  

The evidence submitted since the October 1966 rating decision 
includes VA outpatient treatment records dated January 1996 
to July 1997, and the report of a March 1998 VA psychiatric 
examination.

VA outpatient treatment records dated January 1996 reflect 
the veteran complained of depression with some thought of 
suicide and reported a history of depression since 1966, and 
from 1973 to 1991.  Diagnostic impressions of depression and 
a history of manic/depression (bipolar disorder) were noted.  
A psychiatric intake record reflects the veteran reported he 
was first evaluated for depression in 1966.  The veteran 
further reported a diagnosis of bipolar disorder and 
receiving medications from 1973 to 1990.   The veteran 
reported being hospitalized in 1980 for four weeks after a 
suicide attempt.   Following a mental status examination, a 
diagnosis of major depression, chronic was noted.  

February 1996 outpatient treatment records reflect a 
diagnosis of major depression.

VA outpatient treatment records dated March 1996 reflect the 
veteran reported that his depression started in 1966 when he 
was in the military.

VA outpatient treatment records reflect a May 1997 diagnosis 
of major depression, recurrent by history.  Intermittent 
explosive disorder and schizotypal personality disorders were 
to be ruled out.   The veteran reported chronic depression 
since his military experience in 1966 and recalled crying 
episodes secondary to frustration.  The veteran also reported 
engaging in physical confrontations with others after being 
discharged from service.  

The veteran underwent a VA psychiatric evaluation in March of 
1998.  The examiner noted the veteran had been discharged 
from the army with a diagnosis of inadequate personality and 
had been treated for recurrent major depression  by 
history.  The examiner further noted that the initial 
diagnosis made during the veterans active service had been 
borne out by the veterans subsequent conduct in his life.  
The examiner found the veteran did not meet the criteria for 
major depression because his symptoms were more easily 
explained by the irritability of a personality disorder with 
schizoid and antisocial features.  The examiner found the 
veteran could be categorized as having a dysthymic disorder; 
however, the dysthymia would be secondary to the personality 
disorder and not due to the veterans military experience.  
The examiner reported a diagnosis of dysthymic disorder due 
to the personality disorder.

II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.    38 U.S.C.A.  §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.   38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation. 38 C.F.R. § 3.303(c), 
20.302(b) (1998).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when the credibility of the [new] evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.

III. Analysis

The veteran contends that service connection is warranted for 
a psychiatric disorder variously characterized as nervous 
disorder, major depression, bipolar disorder, and dysthymic 
disorder.  The veteran reports that he suffers from nervous 
symptoms which initially manifested during service.  The 
veterans contentions are cumulative of his prior statements.

VA outpatient treatment records subsequent to the October 
1966 RO decision are new in that they were not previously of 
record.  However, these records do not reflect a link between 
the veterans psychiatric disorder, variously characterized 
as nervous disorder, major depression, bipolar disorder, and 
dysthymic disorder, and an incident of service.  With respect 
to the history of depression beginning during active service, 
the Board notes that these statements appear to be based 
solely upon information provided by the veteran.   Although 
the veteran can attest to his own memory of nervous symptoms, 
as a layperson he is not competent to offer medical opinions 
regarding its etiology or whether it constituted a disability 
within the meaning of the relevant regulation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).    Thus the evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim, as it does not tend to 
show that a psychiatric disorder, variously characterized as 
major depression, bipolar disorder, and dysthymic disorder, 
was incurred or aggravated during service or is otherwise 
attributable to service.  38 C.F.R. § 3.156(a).

The March 1998 VA psychiatric examination is also new in that 
it was not previously of record.  However, the examination 
does not reflect a link between the veterans psychiatric 
disorder, variously diagnosed as nervous disorder, major 
depression, bipolar disorder, and dysthymic disorder, and an 
incident of service.  The examiner diagnosed dysthymic 
disorder secondary to the personality disorder and not due to 
the veterans military experience.  Personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c) (1998).  Thus this medical 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim, as it does 
not tend to show that a psychiatric disorder, variously 
diagnosed as major depression, bipolar disorder, and 
dysthymic disorder, was incurred in or aggravated during 
service.  Therefore, it is not new and material evidence.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for a psychiatric disorder, 
service connection remains denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
